DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In paragraphs [0052-0053] of the published specification, the recited phrases “melt pool 202” should be amended to “melt pool 203”, to correct the typos.
In paragraph [0054] of the published specification, the recited phrase “reference pattern 204” should be amended to “reference pattern 205”, to correct the typo.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 46 recites a limitation “an image of the reference pattern captured by the detector of the first scanner”. However, claim 46 depends on claim 45, and claim 45 recites a limitation “comprising capturing an image of the reference pattern with the detector of the second 
For continuing examination purpose, the limitation “an image of the reference pattern captured by the detector of the first scanner” in claim 46 has been construed as “the image of the reference pattern captured by the detector of the second scanner”.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 58 and 59 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories of subject matter. 
Claims 58 and 59 claim “a data carrier” having instructions to implement a method. According to the disclosure in the specification, the data carrier can be “a transient data carrier, such as a signal on a wire or fibre optic or a wireless signal, for example a signals sent over a wired or wireless network”. The claimed transient data signal is not directed to any of the statutory categories of subject matter. Therefore, claims 58 and 59 are rejected under 35 U.S.C. 101. For details, please refer to MPEP 2106.03 (I).
To overcome the 101 rejection, the limitation “a data carrier”, is recommend to be amended to “a non-transitory computer readable medium ”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37, 38, 52, 54, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Perret (US 2016/0082668 A1, included in IDS form, hereinafter as “Perret”) in view of Cheverton (US 2015/0375456 A1, included in IDS form, hereinafter as “Cheverton”). 

Regarding claim 37, Perret teaches:
A method for determining an attribute of an additive manufacturing apparatus comprising a plurality of scanners, each scanner of the plurality of scanners comprising beam steering optics (FIG. 1: scanners 14 and 15 comprise beam steering devices 17 and 18 respectively) for directing a corresponding radiation beam to a working plane in which material is consolidated in layers (FIG.1 and [0010-0015]: radiation beams 20 and 21 are directed on the surface of zone 2 to consolidate the topmost layer), the method comprising
controlling the beam steering optics of a pair of the scanners such that a first scanner of the pair directs a radiation beam to form a feature in the working plane and the feature is within a field of view of a detector (FIG.s 1 and 2, and [0016, 0021, 0023]: the first scanner 14 directs a radiation beam to form a test pattern 33 in the overlap region 37, and the pattern 33 is within the field of view of detector 24),
recording at least one detector value with the detector for the field of view ([0026-0027]: “The first … test patterns 33, … are subsequently detected by means of the camera 24”; “the first … test patterns 33, … are compared with a reference pattern stored”) and determining an attribute of the additive manufacturing apparatus from a comparison of the detector value with an expected detector value as determined from a positioning of the steering optics of the first scanner of the pair when forming the feature ([0029]: “a first deviation of the first test pattern 33 from the reference pattern .. are determined”; And [0030]: “the first and/or the second scanner 14, 15 are/is calibrated in such a way that the first and/or the second deviation from the reference pattern … falls below a setpoint value”. All these teach to determine an attribute, i.e., a deviation of the 3D printer by comparing a detected pattern with the expected/reference pattern as determined from a predetermined steering optics positioning of the scanner 14) .
Perret teaches all the limitations except the detector is of the second scanner of the pair which detects radiation coming from the working plane that is collected by the beam steering optics of the second scanner.
However, it is a common practice to integrate a detector together with a scanner in a 3D printer. For example, Cheverton teaches in an analogous art: 
a detector of the second scanner of the pair, the detector for detecting radiation coming from the working plane that is collected by the beam steering optics of the second scanner (FIG. 1 and [0031]: “optical system 20 includes an optical detector 38 configured to detect electromagnetic radiation 40 (also referred to as "EM radiation") generated .
Since Cheverton teaches the detector can also be integrated with a scanner generating electromagnetic beam ([0031]: “first scanning device 18 may also be used in detecting EM radiation 40 generated by melt pool 22”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perret based on the teaching of Cheverton, to make the method wherein the detector is of the second scanner of the pair which detects radiation coming from the working plane that is collected by the beam steering optics of the second scanner. One of ordinary skill in the art would have been motivated to do this modification since it can help mitigate “thermal lensing” issue, as Cheverton teaches in [0031]. 

Regarding claim 38, Perret-Cheverton teach all the limitations of claim 37.
Perret further teaches:
the feature is at least one selected from:
i) a melt pool formed by the radiation beam in the working plane;
ii) ablated into a surface or formed by consolidating material in the working plane using the radiation beam; and
iii) a reference pattern formed in the working plane in the field of view of the detector of the second scanner (FIG.s 1 and 2, and [0016, 0021, 0023]: the first scanner 14 .

Regarding claim 52, Perret-Cheverton teach all the limitations of claim 37.
Perret further teaches:
adjusting the additive manufacturing apparatus to correct for a difference in the attribute from a nominal value ([0029]: “a first deviation of the first test pattern 33 from the reference pattern and a second deviation of the second test pattern 34 from the reference pattern are determined”; [0030]: “the first and/or the second scanner 14, 15 are/is calibrated in such a way that the first and/or the second deviation from the reference pattern … falls below a setpoint value”).

Regarding claim 54, Perret-Cheverton teach all the limitations of claim 37.
Perret further teaches:
the additive manufacturing apparatus comprises more than two scanners ([0036]: “the construction zone 2 can be divided into four identical scan zones, which are in each case irradiated by an assigned scanner. In principle, any desired plurality of scanners and scan zones assigned thereto which cover a construction zone are possible”) and the method comprises carrying out the method for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct the at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference (as recited in [0036], there are more than 2 scanners, and the teachings recited in the rejection of claim 37 is carried out for multiple pairs of scanners. Perret teaches in [0028] to compare test patterns with each other within a pair of .

Claim 56 recites an additive manufacturing apparatus to implement the method of claim 37 with patentably the same limitations. Therefore, claim 56 is rejected for the same reason recited in the rejection of claim 37.

Claim 58 recites a data carrier having instructions to implement the method of claim 37 with patentably the same limitations. Therefore, claim 58 is rejected for the same reason recited in the rejection of claim 37.

Claims 39-51, 53, 55, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Domrose (US 20180/370146 A1, hereinafter as “Domrose”) in view of Dave (US 2017/0090462 A1, hereinafter as “Dave”). 

Regarding claim 39, Domrose teaches:
A method for determining an attribute of an additive manufacturing apparatus comprising a plurality of scanners, each scanner comprising beam steering optics for directing a corresponding radiation beam to a working plane in which material is consolidated in layers (FIG. 1 and [0034]: scanners 123 and 223 comprise beam steering optics to direct their corresponding radiation beam to a working plane 8 to consolidate layers), the method comprising 
controlling the beam steering optics of first and second scanners of a pair of the scanners such that field of view of the working plane for the detector at least overlap ,
recording at least one detector value with the detector for the corresponding field of view and determining an attribute of the additive manufacturing apparatus from a comparison of the detector values recorded by the detector (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teaches to record the pattern detected by the detector 18 and determine an attribute, i.e., a deviation of the 3D printer by comparing the patterns 101 and 201 which forms a superposition pattern 301).
Domrose teaches all the limitations except that each scanner comprises a detector for detecting radiation coming from the working plane that is collected by the beam steering optics.
However, it is a common practice to integrate a detector together with each scanner in a 3D printer. For example, Dave teaches in an analogous art: 
each scanner comprises a detector for detecting radiation coming from the working plane that is collected by the beam steering optics (FIG.s 6 and 9, and [0088]: scanners 902 and 903 comprise detectors 916 and 917 respectively, which share the optical paths of the beam steering optics to detect the radiation from the working plane).
Since Dave teaches the melt pools 906 and 907 can overlap ([0088]: “some embodiments have some overlap across 901 in the event that the part being built on the build area 900 is a large, single part”) and hence the fields of view of the detectors also overlap, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 40, Domrose-Dave teach all the limitations of claim 39.
Dave further teaches:
the fields of view are nominally coterminous (FIG. 9 and [0088]: “some embodiments have some overlap across 901 in the event that the part being built on the build area 900 is a large, single part”. This teaches the fields of view of the scanners are coterminous when the melt pools 906 and 907 are overlapped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Domrose based on the teaching of Dave, to make the method wherein the fields of view are nominally coterminous, to be able to measure and compare the overlapped patterns.

Regarding claim 41, Domrose-Dave teach all the limitations of claim 39.
Dave further teaches:
recording detector values when a radiation beam is directed onto material in the working plane within the fields of view by one of the plurality of scanners (FIG. 9 and [0088]: “in the event that the heat sources 902 and 903 are lasers, there is the potential to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Domrose based on the teaching of Dave, to make the method to further comprise recording detector values when a radiation beam is directed onto material in the working plane within the fields of view by one of the plurality of scanners. One of ordinary skill in the art would have been motivated to do this modification since this type of “on-axis measurement” can allow “the sensor to be focused narrowly on the location undergoing heating”, as Dave teaches in [0116]. 

Regarding claim 42, Domrose-Dave teach all the limitations of claim 39.
Domrose further teaches:
recording detector values based upon a feature within the fields of view formed using one of the radiation beams (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner”. This teaches to record detector values based upon a superposition pattern 301 within the overlap zone 300 using the radiation beams).

Regarding claim 43, Domrose-Dave teach all the limitations of claim 39.
Domrose further teaches:
recording detector values based upon a reference pattern located within the fields of view (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner”. This teaches to record detector values based upon a reference pattern 203 within the overlap zone 300).

Regarding claim 44, Domrose-Dave teach all the limitations of claim 43.
Domrose further teaches:
the reference pattern is one selected from:
i) formed using one of the radiation beams ([0052]: “the reference mark 203 is generated together with one of the two modulation patterns 101, 201. This teaches the reference pattern 203 is formed using one of the radiation beams);
ii) formed in the working plane using one of the radiation beams by ablating a surface in the working plane or consolidating material in the working plane; and
iii) preformed on a reference artefact that is placed in the additive manufacturing apparatus such that the reference pattern is in the fields of view.

Regarding claim 45, Domrose-Dave teach all the limitations of claim 43.
Domrose further teaches:
the reference pattern comprises at least one periodic feature ([0054]: “it is possible to provide for multiple reference marks 203. Preferably, the reference marks 203 are generated together with one of the modulation patterns 101, 201 or together with both modulation patterns 101, 201, particularly in the form of extended lines”. This teaches the reference pattern 203 comprise multiple periodic lines), the method comprising capturing an image of the reference pattern with the detector of the second scanner ([0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner”; And [0052]: “the reference mark 203 is generated together with one of the two modulation patterns 101, 201”. These teach the image of the reference pattern is generated with pattern 201 and captured by the detector. Since Domrose-Dave teach, as recited in the rejection of claim 39, that each scanner has its own detector to detect the pattern the scanner generates, so Domrose-Dave also teach the reference pattern together with pattern 201 is captured by the detector of the second scanner), determining from the image a measured periodic property of the reference pattern ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”) and determining a correction for control of the first or second scanner based upon a comparison of the measured periodic property with a reference periodic property ([0056]: “If the deviation exceeds a predefined setpoint value, the control device 29 changes one or more settings of the component parts of the apparatus 1 in order to change the deviation such that the deviation does not exceed the predefined setpoint value anymore”).

Regarding claim 46, Domrose-Dave teach all the limitations of claim 45.
Domrose further teaches:
the reference periodic property is determined from the instructions used to drive the first scanner when forming the reference pattern or the image of the reference pattern captured by the detector of the second scanner ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern .

Regarding claim 47, Domrose-Dave teach all the limitations of claim 42.
Domrose further teaches:
the attribute is determined by cross-referencing data, including the detector value(s), from the first and second scanners (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teaches the attribute, i.e., a deviation of the 3D printer is determined by cross-referencing detected patterns 102 and 201, which are from the first and second scanners, as Domrose-Dave teach in the rejection of claim 39).

Regarding claim 48, Domrose-Dave teach all the limitations of claim 47.
Domrose further teaches:
the attribute is an attribute of the scanners ([0061]: “On the basis of the derived calibration information, it is, for instance, tested whether one or more of the optical settings (for example settings which determine the deflection of the radiation emitted from the solidification device, its focusing onto the build area, and the energy density of an emitted beam) have to undergo an adjustment”).

Regarding claim 49, Domrose-Dave teach all the limitations of claim 47.
Domrose further teaches:
the attribute is a difference in a measured position or size of: a spot of the radiation beam or feature formed by the radiation beam and/or field(s) of view in the working plane as determined from the detector value(s) from a nominal value ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teach to determine the difference in a measured position of the pattern 301 from a reference position).

Regarding claim 50, Domrose-Dave teach all the limitations of claim 47.
Domrose further teaches:
the attribute is an attribute of material/a surface in the working plane ([0061]: “On the basis of the derived calibration information, it is, for instance, tested whether one or more of the optical settings (for example settings which determine …, its focusing onto the build area,…) have to undergo an adjustment”. This teaches the attribute is related to focusing of the radiation beam on the build area, which is an attribute of the height of the surface in the working plane).

Regarding claim 51, Domrose-Dave teach all the limitations of claim 50.
Domrose further teaches:
the attribute is a height/position of solidified or unsolidified material in the field of view ([0061]: “On the basis of the derived calibration information, it is, for instance, tested whether one or more of the optical settings (for example settings which determine …, its focusing onto the build area,…) have to undergo an adjustment”. This teaches the attribute is related to focusing of the radiation beam on the build area, which is an attribute of the height of the building material in the working plane), a location of a build substrate/build platform or a location of a preformed part to be built on using the additive manufacturing process.

Regarding claim 53, Domrose-Dave teach all the limitations of claim 42.
Domrose further teaches:
adjusting the additive manufacturing apparatus to correct for a difference in the attribute from a nominal value ([0056]: “If the deviation exceeds a predefined setpoint value, the control device 29 changes one or more settings of the component parts of the apparatus 1 in order to change the deviation such that the deviation does not exceed the predefined setpoint value anymore”; And [0061]: “On the basis of the derived calibration information, it is, for instance, tested whether one or more of the optical settings (for example settings which determine the deflection of the radiation emitted from the solidification device, its focusing onto the build area, and the energy density of an emitted beam) have to undergo an adjustment”).

Regarding claim 55, Domrose-Dave teach all the limitations of claim 42.
Domrose further teaches:
the additive manufacturing apparatus comprises more than two scanners ([0036]: “device 19 comprises another number of irradiation devices, for instance, four irradiation devices. The build area 8 is preferably divided into a number of sub-areas which corresponds to  and the method comprises carrying out the method for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct the at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference (Domrose teaches there are more than 2 scanners, and the teachings recited in the rejection of claim 42 is carried out for any pair of scanners. After every pair of scanners are calibrated, all the scanners are aligned to a common frame of reference).

Claim 57 recites an additive manufacturing apparatus to implement the method of claim 42 with patentably the same limitations. Therefore, claim 57 is rejected for the same reason recited in the rejection of claim 42.

Claim 59 recites a data carrier having instructions to implement the method of claim 42 with patentably the same limitations. Therefore, claim 59 is rejected for the same reason recited in the rejection of claim 42.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Lopez (US 2018/0036949 A1): teaches a 3D printer with reference pattern to calibrate the misalignments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115





/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115